IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richland Properties, Inc.            :
                                     :
             v.                      :
                                     :
Zoning Hearing Board of the Township :
of McCandless, Pennsylvania          :
                                     :           No. 105 C.D. 2018
             v.                      :
                                     :           Submitted: October 16, 2018
Shults Ford Inc. and Township of     :
McCandless                           :
                                     :
Appeal of: Township of McCandless :


BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                            FILED: November 6, 2018


              The Town of McCandless (Town)1 appeals from an order of the Court of
Common Pleas of Allegheny County (trial court) that reversed the decision and order
of the Town’s Zoning Hearing Board (Board). In its decision, the Board denied the
statutory appeal filed by Richland Properties, Inc. (Richland) of an enforcement



       1
        Although dubbed in the caption as the Township of McCandless, in 1974 the municipality
changed its name to the Town of McCandless. See Section 101 of The Charter of the Town of
McCandless.
notice that cited it for conducting “Motor Vehicle Sales and Service” in a district
where the use is not permitted.
              The trial court set forth the following facts:

              [Richland] owns the subject property at 9700 McKnight
              Road in the [Town], which it purchased in October 2016.
              The Intervenor, Shults Ford, leases a portion of the subject
              property to park excess cars from its auto dealership, which
              is at another location. No sales or maintenance is
              conducted on the premises, and the Intervenor testified that
              no customers had ever been taken to the site. On December
              13, 2016, Mr. Betty, Land Use Administrator and Zoning
              Officer, visited the subject property and found
              approximately 200 new cars parked on the property. The
              [Board] issued an Enforcement Notice to cease storing cars
              on the subject property because Motor Vehicle Sales and
              Service is not permitted in the D-Development District.
              Richland filed an appeal of the Enforcement Notice stating
              that the parking is not for Motor Vehicle Sales and Service
              and the parking is a nonconforming prior use. The Board
              held a hearing on February 23, 2017. At the hearing,
              testimony was entered that indicated parking took place on
              the subject property since 1979 in connection with an
              adjacent movie theater and that short-term parking had been
              allowed on the property since 1982 because of an unofficial
              Allegheny County Port Authority Park and Ride, which was
              a preexisting nonconforming use. The park and ride portion
              of the parking lot was sold to Allegheny County in 2015
              when it became the official park and ride. The Board
              denied Richland’s appeal, deciding that storage of vehicles
              in conjunction with a car dealership is not allowed in the D-
              Development District. The Board also rejected that it was a
              nonconforming prior use.
(Trial court op. at 2-3.)2



       2
         This recitation is entirely consistent with the Board’s findings of fact.   See Board’s
Findings of Fact (F.F.) at Nos. 8-32.



                                               2
                Without taking additional evidence, the trial court reversed the Board in
an opinion and order dated December 14, 2017. In so deciding, the trial court
concluded that Richland, by and through Intervenor (collectively, Richland), did not
engage in Motor Vehicle Sales and Service:

                The common usage of motor vehicle sales implies that a
                sale take place and service implies that there is some sort of
                maintenance being performed on the vehicles. As the
                evidence indicates, no sales or service were performed on
                the vehicles on the lot, and testimony was given that there
                were never any customers brought to the lot. The vehicles
                [are] simply parked in a parking lot . . . . until the Intervenor
                removes them.
Id. at 4-5.
                The trial court also concluded that Richland merely continued a
preexisting nonconforming use, albeit with an increase in the intensity of the use,
which is permitted under the doctrine of natural expansion.3 In this regard, the trial
court determined that “use of the property for parking for storage is sufficiently
similar to parking for a park and ride and customer business purposes.” Id. at 4.4

       3
         “[T]he doctrine of natural expansion permits a landowner to develop or expand a business
as a matter of right notwithstanding its status as a nonconforming use.” Lench v. Zoning Board of
Adjustment of the City of Pittsburgh, 974 A.2d 551, 555 (Pa. Cmwlth. 2009). However, “to qualify
as a continuation of an existing nonconforming use, a proposed use must be sufficiently similar to
the nonconforming use to a sufficient degree so as to not constitute a new or different use.”
Harrisburg Gardens, Inc. v. Susquehanna Township Zoning Hearing Board, 981 A.2d 405, 410.
(Pa. Cmwlth. 2009).

       4
           By way of contrast, the Board concluded:

                34. The [Board] accepted the evidence that the Property is a parking
                lot that was originally utilized for parking ancillary to the movie
                theater.     After the movie theater closed, patrons of other
                businesses . . . would occasionally park on the Property while they
                visited the business.
(Footnote continued on next page…)

                                                  3
               The Town now appeals to this Court.5 It first argues that the trial court
erred in concluding that Richland was not conducting Motor Vehicle Sales and
Service unlawfully in the D-Development District. The Town asserts that Motor
Vehicle Sales and Service is permitted only in the C-3 Zoning District and both the
Board and Zoning Officer Betty reasonably interpreted the Ordinance to prohibit the



(continued…)

               35. An adjacent property is utilized as a Park and Ride in conjunction
               with the Port Authority’s public transportation services. The Park and
               Ride designation and use is different from storage of vehicles. The
               Park and Ride is for short-term parking for commuters, which is
               typically not overnight. In any event, that Park and Ride is located on
               a separate parcel.

                                          *      *       *

               43. The [Board] in this matter does not find that overnight parking
               and storage of vehicles accessory to an automobile dealership is a
               continuation of infrequent parking by non-customers to patronize
               businesses in the area, nor is it a natural expansion of such use.

               44. A parking lot ancillary to a business is a temporary place for a
               patron to park his or her car while patronizing a business.

               45. The storage of hundreds of cars for extended periods of time
               ancillary to a car dealership is simply a different use.

(Board’s Conclusions of Law (COL) Nos. 34-35, 43-45.) In addition, the Board noted that, in its
appeal from the enforcement notice, Richland did not check the box on the form requesting a use
variance and chose not to present any evidence pertaining to a variance. (Board’s F.F. at No. 9;
COL Nos. 46-47.)

       5
         Where, as here, the trial court takes no additional evidence, our scope of review is limited
to determining whether the Board committed an abuse of discretion or an error of law. Hamilton
Hills Group, LLC v. Hamilton Township Zoning Hearing Board, 4 A.3d 788, 792 n.6 (Pa. Cmwlth.
2010). Whether a proposed use falls within a given category of permitted or prohibited uses in a
zoning ordinance is a question of law. Galzerano v. Zoning Hearing Board of Tullytown Borough,
92 A.3d 891, 894 (Pa. Cmwlth. 2014).



                                                 4
off-site storage of new vehicles as an accessory use to such sales and services. We
find no merit in these contentions.
             It is a principle entrenched in the law: “zoning ordinances are to be
liberally construed to allow the broadest possible use of land,” Ligo v. Slippery Rock
Township, 936 A.2d 1236, 1238 (Pa. Cmwlth. 2007), or, in other words, “to give the
landowner the benefit of the least restrictive use.” Riverfront Development Group,
LLC v. City of Harrisburg Zoning Hearing Board, 109 A.3d 358, 366 (Pa. Cmwlth.
2015). “The permissive widest use of the land is the rule and not the exception,” and,
“[a]s such, restrictions as to what a landowner may/may not do with his land must not
be construed as to fetter the use of that land by implication.” Slice of Life, LLC v.
Hamilton Township Zoning Hearing Board, 164 A.3d 633, 640 (Pa. Cmwlth. 2017).
Indeed, “[t]his Court has held that it is an abuse of discretion for a zoning hearing
board to narrow the terms of an ordinance and further restrict the use of a property.”
Reihner v. City of Scranton Zoning Hearing Board, 176 A.3d 396, 400 (Pa. Cmwlth.
2017).
             In interpreting a zoning ordinance, we initially look at the plain language
of the text, Kohl v. New Sewickley Township Zoning Hearing Board, 108 A.3d 961,
968 (Pa. Cmwlth. 2015), and are “guided to construe words and phrases in a sensible
manner, utilize the rules of grammar and apply their common and approved usage,
and give undefined terms their plain, ordinary meaning.”              Adams Outdoor
Advertisement, LP v. Zoning Hearing Board of Smithfield Township, 909 A.2d 469,
483 (Pa. Cmwlth. 2006). In conducting this analysis, the Court is mindful “that the
setting in which language is used informs our understanding of the particular
language employed,” Kohl, 108 A.3d at 969, and “that the meaning of words may be
indicated or controlled by those words with which they are associated.”



                                           5
Commonwealth ex rel. Fisher v. Philip Morris, Inc., 4 A.3d 749, 756 n.9 (Pa.
Cmwlth. 2010). To ascertain and provide a natural construction of language and
phrases, we may consult dictionaries and can draw upon common sense and basic
human experience. Kohl, 108 A.3d at 969.
               The Town’s zoning ordinance (Ordinance) does not define the activity
comprising “Motor Vehicle Sales and Service.”                However, section 1341 of the
Ordinance, entitled “Uses,” describes the standards of—and imposes requirements
on—the use as follows: “Outside sales area must be paved, dust free and adequately
drained. Repair and wash operations must be done inside a building. Minimum yard
depth from any repair or wash operation to any residential property is 100 feet.”
Ordinance, §1341.05 (Motor Vehicle Sales and Service).
               To sustain the enforcement notice, the Town carried the burden of
proving that Richland utilized the property in violation of the Ordinance. The parties
do not dispute that, under the Ordinance, Richland cannot operate Motor Vehicle
Sales and Service in the D-Development District.
               In construing the clause “Motor Vehicle Sales and Service,” we observe
that the attributive or adjunct noun is a “motor vehicle,” which, as the main subject,
modifies the terms “sales” and “service.” In doing so, “motor vehicle” describes a
quality of the words “sales” and “service” and, thus, serves as an adjective. In this
context, and based upon the standard dictionary definitions, the nouns “sales” and
“service” denote, respectively, “the act of selling” a motor vehicle and “to repair or
provide maintenance for” a vehicle.6 Similarly, the Ordinance, in a descriptive (or
perhaps illustrative) manner, postulates that in an area where Motor Vehicle Sales


      6
          Webster’s Third New International Dictionary, 2003 & 2075 (Gove, ed. 1986).



                                                6
and Service occur, there will be an “outside sales area” and/or a “repair or wash
operation.” Ordinance, §1341.05.
              Given these designations, we find no error in trial court’s interpretation
and application of the operative phrase to the facts of this case. Even at farthest
reach, the term “sale” requires, at a bare minimum, that a customer not only be
present on the property to view and inspect a motor vehicle, but must additionally be
able to purchase, or negotiate the price for, a vehicle from or on the property. On the
other hand, when stretched to the periphery of the boundary line, the term “service”
necessitates, at the very least, that there be some kind of activity on the property that
is designed to maintain the vehicle of a customer in the sense that it preserves the
vehicle functionally or enhances it aesthetically. Through deduction, and viewed
collectively, a “sale” and “service” both entail the presence of a customer, or
someone acting on the customer’s behalf, even if it is only to drop off a customer’s
previously purchased vehicle for inspection, maintenance, or repair.
              In light of the uncontroverted evidence and the Board’s findings of fact,
and assuming, for argument’s sake, the premise that “sales” and “service” are
disjunctive in nature,7 we conclude that the Town failed to demonstrate that either
situation transpired on the property. See, e.g., Board’s F.F. at Nos. 19 (“[Zoning
Officer] Betty did not witness ‘sales’ or ‘service’ on the property.”); 20 (“[Richland]
does not technically sell vehicles from the Property or bring customers to the
Property.”). Instead, for the purpose of juxtaposition, what does happen on the
property is probably best described as the “storage” of motor vehicles—“a place for


       7
         That is, as “one or the other of two or more alternatives.” In re Paulmier, 937 A.2d 364,
373 (Pa. 2007).




                                                7
storing . . . for future use”8—and both Zoning Officer Betty and the Board have
formally and consistently characterized the conduct as such. See, e.g., Board’s F.F. at
No. 12 (“The Enforcement Notice was written for storage of automobiles in
connection with Motor Vehicle Sales and Service.”); 18 (“[T]he Property is used as
an overflow lot for car storage.”).9 On this understanding, the “sale” or “service” of a
motor vehicle is a forthcoming event that will ensue (if at all) when Richland
transports the vehicles to its auto dealership, which is located off-site and in another
zoning district.
                In a seeming effort to escape this result, the Town describes vehicle
storage as an “accessory use” and associates it inexorably with the primary use of
Motor Vehicle Sales and Service, therefore implying that the two are conjoined and
cannot be considered as separate uses. See Town’s brief at 8 (“Storage of excess
inventory accessory to an off-site automobile dealership is not one of the commercial
uses permitted.”).
                However, the Ordinance itself disavows such a connection, and so must
we. While the storage of vehicles may be “customarily incidental” to the use of
Motor Vehicle Sales and Service, pursuant to the terms of the Ordinance, an
“accessory use” must be “located on the same lot as the principal structure or use
served.”       Ordinance, §1311.04(122). Here, the vehicles are stored on a piece of
property that is not contiguous with the land where the auto dealership is located. See
Reproduced Record (R.R.) at 78a; Ordinance, §1311.04 (76) (‘“Lot’ means a parcel,

       8
           Webster’s Third New International Dictionary, 2252 (Gove, ed. 1986).

       9
         See also Pietropaolo v. Zoning Hearing Board of Lower Merion Township, 979 A.2d 969,
978 (Pa. Cmwlth. 2009) (noting a municipal zoning ordinance that defined a “storage garage” as a
building “used solely for the storage of motor vehicles . . . but not for the sale, service, or repair of
motor vehicles.”).



                                                   8
tract or area of land, undivided by any street or private road as established by a plat or
otherwise as permitted by law and to be used, developed or built upon as a unit.”).
“Where a statute or ordinance defines a word or phrase, the court is bound thereby.”
Slice of Life, 164 A.3d at 640. Consequently, as a matter of law, the parking lot on
which the vehicles are stored cannot be attached with (or otherwise deemed to share
the same identity and label of) the primary use of Motor Vehicle Sales and Service.
             Nor can the Town resort to the theory that interpretive deference is owed
to the Board and Zoning Officer Betty to alter the above conclusions. As a general
matter, the courts afford the interpretation proffered by a zoning hearing board and/or
a zoning officer some degree of deference. See Kohl, 108 A.3d at 968-69. However,
if that interpretation is inconsistent with the plain language of the ordinance, or where
the meaning of the ordinance is unambiguous, the “interpretation carries little or no
weight.” Malt Beverage Distributors Association v. Pennsylvania Liquor Control
Board, 918 A.2d 171, 176 (Pa. Cmwlth. 2007) (en banc). This is because “a zoning
board is not a legislative body, and it lacks authority to modify or amend the terms of
a zoning ordinance.” Greth Development Group, Inc. v. Lower Heidelberg Township
Zoning Hearing Board, 918 A.2d 181, 187 (Pa. Cmwlth. 2006); see Shvekh v. Zoning
Hearing Board of Stroud Township, 154 A.3d 408, 414 (Pa. Cmwlth. 2017).
Therefore, since our reading of Motor Vehicle Sales and Service rests upon the clear
and unambiguous language of the Ordinance, and the interpretation of the Board and
Zoning Officer Betty is at odds with that language, we do not believe that their
interpretation is entitled to any measure of deference.
             The Town also argues that the current use of the property is prohibited
under the Ordinance due to the fact that it is not expressly permitted in the D-
Development District.      We disagree.     “Simply because an ordinance does not



                                            9
expressly permit a use does not mean that it prohibits that use.” Pegasus Tower Co.,
LTD. v. Upper Yoder Township Zoning Hearing Board (Pa. Cmwlth., No. 192 C.D.
2017, filed January 23, 2018) (unreported), slip op. at 1110 (quoting APT Pittsburgh
Limited Partnership v. Lower Yoder Township, Cambria County, 111 F. Supp. 2d
664, 670 (W.D. Pa. 2000)). Rather, if the Ordinance is silent on the issue, as the
Town contends, see Town’s brief at 9-10, then it expresses no view as to whether the
use is permitted or prohibited.11        In this circumstance, where there are two equally
opposing inferences, nothing is actually proved, see Commonwealth v. Borrin, 12
A.3d 466, 475 (Pa. Super. 2011) (en banc), and the lingering doubt is one which must
be resolved “in favor of the landowner and against any implied extension of
restrictions on the use of one’s property.” Adams Outdoor Advertising, 909 A.2d at
484; see Marchenko v. Zoning Hearing Board of Pocono Township, 147 A.3d 947,
950-51 (Pa. Cmwlth. 2016) (concluding that where an ordinance did not prohibit a
particular use, and the use was not encompassed by any other use defined by the


       10
          Pegasus Tower, an unpublished opinion, is cited for its persuasive value in accordance
with Section 414(a) of the Commonwealth Court’s Internal Operating Procedures. 210 Pa. Code
§69.414(a).

       11
           The Town does not point to any language in the Ordinance stating, or having the effect of
stating, that a use which is not permitted is one that is prohibited. Cf. Bevans v. Township of
Hilltown, 457 A.2d 977, 980-81 (Pa. Cmwlth. 1983). Based upon our review, section 1341.21 of
the Ordinance appears to refute any notion that a use that is neither prohibited nor permitted is one
that is necessarily prohibited. Pursuant to this provision, the Ordinance seems to leave open the
possibility that any use is presumptively permitted, at least as a special exception, by categorizing
“[o]ther types of land uses, not specifically identified, regulated or recognized” and stating that
“[a]ll undefined or other reasonable land uses that are not otherwise regulated . . . shall be
considered a Special Exception use in its zoning district as determined by the . . . Board.”
Ordinance, §1341.21 (Undefined or Other Land Uses); see In re Appeal of Brickstone Realty Corp.,
789 A.2d 333, 340 (Pa. Cmwlth. 2001) (“A special exception is a conditionally permitted use,
allowed by the legislature if specifically listed standards are met.”).



                                                 10
ordinance, the zoning hearing board erred in failing to broadly interpreted the term to
allow for the proposed use). We apply the precept here.
              To recapitulate, the Town has failed to demonstrate that Richland
conducted Motor Vehicle Sales and Service on the property, a use that the Ordinance
prohibits in the D-Development District. This is the sole theory the Town asserted in
the enforcement notice and the proceedings below, and it is the theory that the Town
is confined and restrained to for purposes of this appeal.12 Consequently, we embrace
this ground as the one for affirmance and deem it unnecessary to determine, in the
alternative, whether the use of the property is a valid, nonconforming one. See
Gedeon v. State Farm Mutual Automobile Insurance Co., 188 A.2d 320, 321 (Pa.
1963) (“Because we agree with the court below on the third of these grounds, we
need not determine the correctness of [its] rulings on the first two grounds.”).13


       12
           In its brief, the Town references sections 1341.09 and 1341.10 of the Ordinance,
pertaining to vehicle storage and off-site parking lots, but it does not press the matter further.
Specifically, the Town does not argue that sections 1341.09 and 1341.10 are applicable, much less
that Richland violated them. The Town also does not assert that Richland needed a special
exception to store vehicles on the property under section 1341.21.

        In any event, these sections, and any theories of noncompliance that could accompany them,
were not listed or contained in the enforcement notice; therefore, they cannot serve as a basis for
concluding that Richland violated the Ordinance. See section 616.1(c)(3) of the Pennsylvania
Municipalities Planning Code (MPC), Act of July 31, 1968, added by the Act of December 21,
1988, P.L. 1329, as amended, 53 P.S. §10616.1(c)(3) (“An enforcement notice shall state . . . [t]he
specific violation with a description of the requirements which have not been met, citing in each
instance the applicable provisions of the ordinance.”); see also City of Erie v. Freitus, 681 A.2d
840, 842 (Pa. Cmwlth. 1996); Township of Maidencreek v. Stutzman, 642 A.2d 600, 601-02 (Pa.
Cmwlth. 1994) (setting aside relief granted to a township where “the notice neither mention[ed] the
specific ordinance section number, nor correctly describe[d] the applicable district.”).

       13
           This is particularly warranted considering that the Town has not proved that the use is
currently in nonconformity with the Ordinance for, unless or until such a showing is made, the issue
is more academic than it is real. See Ordinance, §1343.02(a) (“A nonconforming use is one that
(Footnote continued on next page…)

                                                11
Absent proof of noncompliance, there is no violation of the Ordinance, and without
this, the enforcement notice cannot stand.
             Accordingly, we affirm the trial court’s order voiding the enforcement
notice.



                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge




(continued…)

met all zoning requirements when the use was started but now fails to meet the current zoning
requirements.”).



                                             12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richland Properties, Inc.            :
                                     :
             v.                      :
                                     :
Zoning Hearing Board of the Township :
of McCandless, Pennsylvania          :
                                     :    No. 105 C.D. 2018
             v.                      :
                                     :
Shults Ford Inc. and Township of     :
McCandless                           :
                                     :
Appeal of: Township of McCandless :



                                   ORDER


            AND NOW, this 6th day of November, 2018, the December 14, 2017
order of the Court of Common Pleas of Allegheny County is hereby affirmed.



                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge